PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board assessing a penalty for its unreasonable delay in accepting claimant’s claim. Claimant cross-petitions from the Board’s order denying his claim for attorney fees.
The statutes pertinent to this petition and cross-petition have been amended by Oregon Laws 1995, chapter 332. Because the amended version of the statutes is applicable here, we remand for reconsideration in the light of the new law. Volk v. America West Airlines, 135 Or App 565, 899 P2d 746 (1995).
Reversed and remanded for reconsideration on petition and on cross-petition.